DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 12, 15 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a substrate transfer mechanism comprising a moving body moving horizontally, a support body provided at the moving body to rotate about a vertical shaft, a first rotary shaft and a second rotary shaft disposed vertically while being spaced apart from each other in a horizontal direction of the support body, a first arm forming a first substrate support region for supporting a first substrate, the first arm having a base portion connected to the first rotary shaft and a tip portion rotating at an outer side of the support body, a second arm forming a second substrate support region for supporting a second substrate different from the first substrate, the second arm having a base portion connected to the second rotary shaft and a tip portion rotating the outer side of the support body and an elevating mechanism configured to raise and lower the second rotary shaft depending on a direction of the second arm with respect to the support body to avoid interference between the first arm and the second arm, wherein a relationship between the direction of the second arm with respect to the support body and a variation in a height position of the second arm is predetermined so that the height position of the second arm is determined by based on the direction of the second arm with respect to the support body.
KR-2008-0039775 discloses a rotary shaft with arms as claimed and an elevating mechanism configured to raise and lower the second rotary shaft depending on a direction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        




/ASHLEY ROMANO/
Examiner, Art Unit 3652